UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4753



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ELEAZAR RAMIREZ-IBANEZ, a/k/a Gordo, a/k/a FNU
FNU, a/k/a Lechon,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-02-94)


Submitted:   August 27, 2004            Decided:   September 14, 2004


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danielle B. Obiorah, MASON-WATSON, OBIORAH & SINGLETARY, Charlotte,
North Carolina, for Appellant. Gretchen C. F. Shappert, United
States Attorney, Jennifer Marie Hoefling, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Eleazar Ramirez-Ibanez was convicted following his guilty

plea to conspiring to possess with the intent to distribute, and to

distribute, 1000 kilograms or more of marijuana, five kilograms or

more of cocaine and 50 grams or more of cocaine base, in violation

of 21 U.S.C. §§ 846 and 841 (2000), and to conspiring to import

more than 1000 kilograms of marijuana, in violation of 21 U.S.C.

§§ 952(a), 960, and 963 (2000).              The district court sentenced

Ramirez-Ibanez to the statutory minimum sentence of ten years’

imprisonment, to be followed by a five-year term of supervised

release.    See 21 U.S.C. §§ 841(b)(1)(A), 960(b)(1)(H).             Ramirez-

Ibanez timely appeals.

            The sole issue on appeal is whether the district court

erred in finding Ramirez-Ibanez ineligible for application of the

safety valve provision set forth in 18 U.S.C. § 3553(f) (2000).             To

qualify    for   sentencing   under    the    safety   valve   provision,    a

defendant must meet all five criteria set out in § 3553(f), which

are   incorporated     into   U.S.     Sentencing      Guidelines     Manual,

§ 5C1.2(a)(1)-(5).     A defendant who meets these criteria shall be

sentenced   within   the   guideline    range     without   regard    to   any

statutory minimum sentence.      Id.     It is undisputed that Ramirez-

Ibanez satisfied four of the five requirements for application of

the safety valve. The only issue is whether Ramirez-Ibanez engaged

in “credible threats of violence.”           18 U.S.C. § 3553(f)(2).


                                  - 2 -
           In general, this Court reviews a district court’s factual

findings for clear error and its application of the sentencing

guidelines de novo.      United States v. Daughtrey, 874 F.2d 213, 217

(4th Cir. 1989).    In conducting this review, this Court gives due

regard to the district court’s opportunity to judge the credibility

of   witnesses.     18       U.S.C.   §   3742(e)     (2000).    Credibility

determinations by the fact finder are rarely disturbed on appeal.

United States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).

           Based   on    a   recorded     telephone   conversation   and   the

eyewitness account of a Government agent, the district court found

Ramirez-Ibanez had used threats of violence, which rendered him

ineligible for application of the safety valve.                 Based on our

review of the record, we cannot say that the district court’s

determination that Ramirez-Ibanez engaged in credible threats of

violence was clearly erroneous.

           Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      - 3 -